—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered September 3, 1997, convicting him of criminal possession of a forged instrument in the second degree (21 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, the evidence was legally sufficient to support the convictions (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant claims that a prosecution witness was allowed to give expert testimony without being certified as an expert. However, the witness was qualified to give the elicited testimony. The failure of the court to so certify the witness only served to benefit the defendant (see, People v Robinson, 123 AD2d 455). Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.